DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.
Claims 1-11 and 13-14 have been amended; no claims have been canceled or added.
In view of amendments, remarks, and Declaration under 37 CFR 1.132, the rejection of claims 1-15 under 35 U.S.C. as being unpatentable over Muhara et al. (WO 2011/122391 A1 or U.S. Patent Application Publication 2013/0012647 A1) and the rejection of claims 1-15 under 35 U.S.C. as being unpatentable over Mori et al. (JP 2002-080547 A) in view of Suzuki et al. (U.S. Patent Application Publication 2011/0118405 A1, now U.S. Patent 8,030,412) have been withdrawn.
Claims 1-15 are pending.

Allowable Subject Matter
Claims 1-15 are allowed.

The present claims 1-15 are allowable over the closest references: over Muhara et al. (WO 2011/122391 A1 or U.S. Patent Application Publication 2013/0012647 A1), Mori et al. (JP 2002-080547 A) and Suzuki et al. (U.S. Patent Application Publication 2011/0118405 A1, now U.S. Patent 8,030,412).
The disclosures of Muhara et al, Mori et al., and Suzuki’s references resided in §§ 4 and 5 of the Office Action dated October 7, 2021 are incorporated herein by reference.   
However Muhara et al, Mori et al., and Suzuki et al. do not disclose or fairly suggest the claimed fluorine-containing active energy curable and water-soluble resin comprising a polymer structure (a1) derived from a radically polymerizable unsaturated monomer, a poly(perfluoroalkylene ether) chain (a2), a radically polymerizable unsaturated group (a3), and an acid group forming a neutral salt structure (a4), wherein the total number of fluorine atoms in a single poly(perfluoroalkylene ether) chain (a2) is in the range of 18 to 200, as per amended claim 1.
7.	As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Muhara et al, Mori et al., and Suzuki et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
8.	In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reason for Allowance”.	 
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								
/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764